Citation Nr: 0020640	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for nonservice-
connected pension purposes, to include the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from September 1967 
to September 1970, from December 1970 to August 1971, and 
from June 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied a total disability 
rating for nonservice-connected pension purposes.  The Board 
notes that the appellant requested a personal hearing before 
the Board in his substantive appeal.  However, he withdrew 
that request, in writing, in December 1999.  Additional 
evidentiary development is needed prior to further 
disposition of this claim.

First, the appellant should be afforded appropriate VA 
examinations on remand in order to determine the severity of 
all of his current disabilities, particularly as to the 
effect of such disabilities on employability.  Such 
examinations are necessary in this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).  The appellant was provided VA 
examinations in 1998; however, it is necessary that 
additional examinations be conducted in order to assess the 
current status of his disabilities.  As discussed below, he 
allegedly has other disorders that he claims have disabled 
him, and he has not been provided appropriate examinations 
for these conditions.  

Second, the Board does not have sufficient evidence to decide 
this claim.  The report of the examination conducted in 1998 
is inadequate for the Board to determine the current degree 
of impairment resulting from the appellant's nonservice-
connected back disorder.  The appellant complains of constant 
back pain, especially with physical activity.  However, the 
examiner did not measure the appellant's ability to move the 
lumbar spine nor indicate whether the appellant has any 
additional functional loss due to pain on use or during 
flare-ups.  This information is necessary to assign the 
proper disability rating to his back condition.

Third, the claims file indicates that the appellant applied 
for Social Security disability benefits, but that he is 
currently not receiving any such benefits.  The RO has not 
requested the medical and adjudication records relating to 
the Social Security disability benefits claim.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration (SSA), 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  In 
connection with his SSA claim, records show that the 
appellant was evaluated at the Westbrook Medical Clinic 
(Clinic) on December 11, 1997.  The RO requested these 
records from the Clinic, which indicated that the records 
could be obtained from the SSA.  In addition, a June 1998 
letter from an attorney representing the veteran before the 
SSA mentions a letter dated February 13, 1998, from Bradley 
Short, D.O., that apparently addresses the veteran's 
disability status.  Thus, an attempt should also be made to 
obtain Dr. Short's letter.

Fourth, the RO should ensure that all of the appellant's VA 
treatment records have been obtained.  The appellant has 
stated that he receives treatment at both the VA Medical 
Centers in Fayetteville and Little Rock.  Only treatment 
records from Fayetteville have been associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding this claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Fifth, the appellant has additional disabilities that have 
not yet been rated by the RO.  The medical evidence indicates 
that he has a past medical history of a heart condition 
(heart murmur, coronary artery disease, and/or 
arteriosclerotic cardiovascular disease) and skin cancer, and 
he currently has peripheral neuropathy of the right upper 
extremity and substance abuse disorder.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992), citing 38 C.F.R. 
§§ 3.340(a), 4.15, and 4.17 (1999) (before a determination 
can be made as to whether a total and permanent disability 
rating for pension purposes is warranted, "an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability.").  A disability rating has not been assigned 
for any of these conditions.

Sixth, in its evaluation of the appellant's claim, the RO did 
not make a determination as to whether any of the appellant's 
current disabilities are the result of his willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. 
§ 4.17a (1999).  This must be done, since the medical 
evidence suggests that his psychiatric disorder is affected 
by, or directly related to, his substance abuse.

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the appellant's 
complete treatment records from the VA 
Medical Centers in Fayetteville and 
Little Rock covering all his outpatient 
treatment and hospitalizations from 1997 
to the present.  

2.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration, including 
a December 11, 1997, consultation 
examination from the Westbrook Medical 
Clinic and a February 13, 1998, letter 
from Bradley Short, D.O.  All 
correspondence and any records received 
should be associated with the claims 
file.

3.  The RO should provide the appellant 
an opportunity to submit an up-to-date 
Employment Statement.

4.  The RO should ask the appellant to 
provide a list of all private medical 
treatment that he has received for any of 
his medical disorders since 1997.  He 
should also provide the necessary 
authorization(s) for the release of 
information to the VA.  If any of the 
appellant's private treatment records are 
not obtained, the RO should inform the 
appellant of that fact, and allow him an 
opportunity to obtain the records and 
submit them, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

5.  After obtaining the appellant's VA, 
private, and Social Security records 
and/or allowing him an opportunity to 
submit his private treatment records, the 
RO should schedule him for appropriate VA 
examinations to assess the current 
severity of all his previously diagnosed 
disorders.  The appellant is hereby 
informed of his duty to report for all 
scheduled examinations.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners prior to the 
examinations.

Specifically, the examiners should 
describe the level of disability or 
impairment attributable to the following 
conditions:  (1) major depression or any 
other psychiatric disorder; (2) 
degenerative disc disease of the lumbar 
spine; (3) peripheral neuropathy of the 
right lower extremity; (4) peripheral 
neuropathy of the right upper extremity; 
(5) a substance abuse disorder; (6) a 
heart disorder (heart murmur, coronary 
artery disease, and/or arteriosclerotic 
cardiovascular disease); (7) residuals of 
skin cancer; and (8) any other disorders 
noted in connection with the 
examinations.

The examinations should include all 
special tests or studies deemed necessary 
by the examiners to evaluate the above 
disorders fully, to include x-rays, 
laboratory tests, etc.  The examiners 
should provide a clear description of the 
manifestations attributable to the 
appellant's disorders.  

(a) Psychiatric disorder(s):  It is 
requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), including an 
explanation of what the assigned code 
means.  The examiner should discuss the 
appellant's substance abuse disorder and 
its effect on and/or relationship to, if 
any, his psychiatric condition.  

(b) Lumbar spine disorder(s):  Evaluation 
of the appellant's lumbar spine disorder 
should include range of motion testing.  
All ranges of motion should be reported 
in degrees, and the examiner must state 
what is normal range of motion for the 
lumbar spine.  All functional limitations 
are to be identified, and, if the 
residuals are characterized by pain, the 
examiner(s) should indicate if any 
additional limitation is likely the 
result of pain on use or during flare-
ups.  If there is neurological 
impairment, it should be fully described.  
The examiner should discuss the effect 
the appellant's back disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

(c) Peripheral neuropathy:  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
appellant's previously diagnosed 
peripheral neuropathy of the right upper 
and lower extremities.  The examiner 
should fully describe any neurological 
deficits, to include symptoms such as 
weakness or numbness.

(d) Residuals of skin cancer:  All 
necessary tests and studies should be 
conducted to determine if the appellant 
currently has any residuals from prior 
skin cancer, and, if so, the severity of 
the residuals, to include scarring, if 
appropriate.

(e) Heart disorder:  All necessary tests 
and studies should be conducted in order 
to ascertain the nature and severity of 
any current cardiovascular disorder, to 
include the measurement of metabolic 
equivalent(s) (MET).

The examiners must give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
the degree of interference with his 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  Each examiner 
should render an opinion as to what 
effect the disabilities found on 
examination have on the appellant's 
ability to work, and state whether his 
disabling conditions are susceptible of 
improvement through appropriate 
treatment.  In particular, the effect of 
pain on the appellant's employability 
should be discussed.  The medical factors 
upon which the opinions are based must be 
set forth.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the examination reports are in compliance 
with the directives of this REMAND.  If 
any examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO should 
readjudicate the appellant's claim for 
nonservice-connected pension, with 
application of all appropriate laws, 
regulations and diagnostic codes.  In 
readjudicating this claim, the RO should 
consider all evidence obtained on remand.  
The RO should consider each of the 
appellant's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating 
Disabilities to determine the percentage 
of impairment caused by each disability.  
The RO must discuss the appellant's 
disabilities in terms of both the 
unemployability standard and the average 
person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. 
§§ 3.321, 4.15, 4.16, and 4.17 (1999).  
The RO must make determinations as to 
whether any of the disabilities in 
question are the result of the 
appellant's willful misconduct.  38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. 
§ 4.17a (1999).  Whether referral for 
consideration of an extraschedular rating 
is appropriate should also be discussed.  

In evaluating the degree of the 
appellant's disability due to any 
diagnosed heart condition, consider 
whether either the new or the old version 
of the rating criteria for cardiovascular 
disorders is more favorable to the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO should bear in 
mind that any increased rating assigned 
based on the amended rating criteria can 
only be applied from and after the 
effective date of the amendments to the 
rating criteria.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 34532 (May 30, 2000).

8.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including (a) 
citation to diagnostic codes applicable 
to each of the appellant's nonservice-
connected conditions, and (b) both the 
old and the new rating criteria for 
cardiovascular disorders, if appropriate.  
Allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(Historical and Statutory Notes) (West Supp. 2000).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


